Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 30, 2018

                                       No. 04-18-00575-CV

                                   Charles Victor WILLIAMS,
                                            Appellant

                                                  v.

                                       Scott STILES, et al.,
                                             Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-06819
                          Honorable Norma Gonzales, Judge Presiding

                                          ORDER
        On October 10, 2018, we issued an opinion and judgment dismissing this appeal for want
of prosecution based on appellant’s failure to pay the filing fee for the appeal. See TEX. R. APP.
P. 42.3(b). Appellant thereafter paid the $205 filing fee on October 24, 2018 and requested
reinstatement of the appeal, citing oversight by his counsel. Accordingly, on our own motion,
we WITHDRAW our prior opinion and judgment issued on October 10, 2018 and REINSTATE
this appeal on our docket. See TEX. R. APP. P. 19.1 (court of appeals’ plenary power).

        It is ORDERED that appellant provide written proof to this court within ten (10) days
from the date of this order that either a written request has been made for preparation of the
reporter’s record from Court Reporter Mary Scopas pursuant to TEX. R. APP. P. 34.6(b)(1), and
the court reporter’s fee has been paid or arrangements have been made to pay the court reporter’s
fee; or appellant is entitled to appeal without paying the court reporter’s fee. If appellant fails to
respond within the time provided, the appeal will be considered without the benefit of a
reporter’s record.

       It is so ORDERED on October 30, 2018.
                                                       PER CURIAM



       ATTESTED TO: _________________________________
                   KEITH E. HOTTLE, Clerk of Court